DETAILED ACTION
Claims 1-9, 11-14, 16-18 and 20 are pending.
Claims 1, 11 and 18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Objections to the title and abstract have been withdrawn in light of the amendment of 02 February 2021.
Applicant’s arguments, see Remarks pp. 14-15, filed 02 February 2021, with respect to the rejections under 35 USC §§ 102, 103 & 112 have been fully considered and are persuasive in light of the amendment of 02 February 2012.  All outstanding rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-9, 11-14, 16-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, as discussed in the non-final rejection of 24 December 2020 pp. 5-6 & 12 Lee et al. (US 2016/0260490 A1) teach much of the limitations of claim 1 and Shimura et al. (US 8,553,467 B2) teaches the pre-program and flash erase steps added by the amendment incorporating the limitations of claim 10, see pg. 12 of the non-final rejection of 24 December 2020.  As discussed, the prior art of record fails to provide any reason to combine these disparate erase methods into one erase flow.
Regarding claims 11-14, 16 and 17, as discussed in the non-final rejection of 24 December 2020 pp. 7-9 & 13, the combination of Lee et al. (US 2016/0260490 A1) in view of Saeki et al. (US 6,335,882 B1) teach much of the limitations of claim 11 as amended.  However the erase verify that is similar to 
Regarding claims 18 and 20, as discussed in the non-final rejection of 24 December 2020 pp. 9-11 & 13, the combination of Lee et al. (US 2016/0260490 A1) in view of Shimura et al. (US 8,553,467 B1) teach much of the limitations of claim 18 as amended.  However both Lee et al. and Shimura et al. fail to teach wherein the control circuit is capable of executing the erase flow that further includes   a read operation that is executed after the first write operation and before the second write operation, and in which a read voltage is applied to a pair of conductive layers adjacent to each other, of the plurality of conductive layers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R LANCE REIDLINGER whose telephone number is (571)270-7353.  The examiner can normally be reached on M-F 1:00pm - 10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rich T Elms can be reached on 571.272.1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/R.L.R./Examiner, Art Unit 2824                                                                                                                                                                                                        
/Richard Elms/Supervisory Patent Examiner, Art Unit 2824